J-S53034-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: STANLEY TEOFIL ZELINSKY,             :      IN THE SUPERIOR COURT OF
JR.,                                        :            PENNSYLVANIA
                                            :
                                            :
                                            :
                                            :
                                            :
APPEAL OF: STANLEY TEOFIL                   :
ZELINSKY, JR.,
                                            :
                   Appellant                :             No. 22 MDA 2015

           Appeal from the PCRA Order entered on October 24, 2104
              in the Court of Common Pleas of Schuylkill County,
                Criminal Division, No. CP-54-MD 0000648-1981

BEFORE: DONOHUE, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED SEPTEMBER 29, 2015

        Stanley Teofil Zelinsky, Jr. (“Zelinsky”), appeals from the Order

denying his fifth Petition for relief filed pursuant to the Post Conviction Relief

Act (“PCRA”).1 We affirm.

        In its Opinion, the PCRA court briefly summarized the facts and

procedural history relevant to the instant appeal as follows:

              On March 26, 1982, a jury found [Zelinsky] guilty of
        murder in the first degree, and [the trial court] … sentenced
        [Zelinsky] to life imprisonment.    On August 24, 1984, the
        Superior Court affirmed the judgment of sentence in
        Commonwealth v. Zelinsky, 481 A.2d 1377 (Pa. Super.
        1984). The Supreme Court denied leave to appeal on May 22,
        1985. [Zelinsky] has filed four prior PC[RA] petitions, namely,
        on October 24, 1984, December 7, 1993, later amended under
        the date of August 8, 1994, May 30, 1997 and March 9, 2013, all

1
    42 Pa.C.S.A. §§ 9541-9546.
J-S53034-15


        of which have been [previously] dismissed by the Superior
        Court. Now, under [the] date of August 19, 2014, [Zelinsky]
        again files a PC[RA] Petition seeking DNA testing and analysis,
        among other [claims] that have already been litigated and
        dismissed in several other proceedings.

PCRA Court Opinion, 10/24/14, at 1. On October 24, 2014, the PCRA court

dismissed Zelinsky’s fifth PCRA Petition, after which he filed the instant

timely appeal.

        Zelinsky presents the following claims for our review:

        1) Where challenges to jurisdiction arise[,] is the burden of
           proof upon the Commonwealth?

        2) Can the regularity of the proceedings be called into question
           where the Commonwealth exceeded jurisdiction through the
           use of misrepresented criminal informations?

        3) Can the regularity of the proceeding[s] be called into question
           where the Commonwealth and [trial] court eluded [sic], to
           the jury, evidence of an underlying felony requirement for
           alleged criminal conduct not charged or proven?

        4) Can the regularity of the proceeding[s] be called into question
           where [Zelinsky] was sentenced under mandatory minimum
           guidelines without proof of a prior conviction?

        5) [Are Zelinsky’s] criminal informations and sentence imposed
           subject [sic] statutory definition, statutory language and the
           legislative intent of [the] statute as provided for by [the]
           Pennsylvania Statutory Construction Act?

        6) Did the PCRA court commit an error of law or violate the due
           process rights of [Zelinsky] upon denying and dismissing his
           legality of sentence claims?

Brief for Appellant at 3.2



2
    On appeal, Zelinsky raises no claims related to his request for DNA testing.


                                    -2-
J-S53034-15


      We review an order denying collateral relief under the PCRA to

determine whether the evidence of record supports the findings of the PCRA

court and whether its legal conclusions are free of error. Commonwealth

v. Mitchell, 105 A.3d 1257, 1265 (Pa. 2014). “The PCRA court’s credibility

determinations, when supported by the record, are binding on this Court;

however, we apply a de novo standard of review to the PCRA court’s legal

conclusions.” Id. (citation omitted).

      We begin by addressing the timeliness of Zelinsky’s Petition, because

the PCRA time limitations implicate our jurisdiction, and may not be altered

or disregarded in order to address the merits of a petition. Commonwealth

v. Cristina, 114 A.3d 419, 421 (Pa. Super. 2015).       Under the PCRA, any

petition for post-conviction relief, including a second or subsequent petition,

must be filed within one year of the date the judgment of sentence becomes

final, unless one of the exceptions set forth in 42 Pa.C.S.A. § 9545(b)(1)(i)-

(iii) applies. Cristina, 114 A.2d at 421. The three exceptions are for newly

discovered facts, interference by a government official, and a newly-

recognized constitutional right.    42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).    Any

petition attempting to invoke one of these exceptions “shall be filed within

60 days of the date the claim could have been presented.” 42 Pa.C.S.A.

§ 9545(b)(2).

      Our review of the record discloses that Zelinsky’s present PCRA

Petition is facially untimely.   In this appeal, Zelinsky neither asserts nor



                                   -3-
J-S53034-15


argues   the   applicability   of   any   exception   to   the   PCRA’s   timeliness

requirement. Because Zelinsky’s Petition was untimely filed, and he asserts

no exception to the PCRA’s timeliness requirement, we cannot consider or

grant him relief on his claims.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/29/2015




                                     -4-